United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1570
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  William Rose, Sr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                            Submitted: August 12, 2015
                              Filed: August 28, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

     William Rose directly appeals after he pled guilty to a federal child-
pornography charge and the district court1 sentenced him below the calculated

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
Guidelines range to eighteen months in prison. His counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of Rose’s sentence.

      Upon careful review, we conclude that the district court properly weighed the
18 U.S.C. § 3553(a) sentencing factors, and did not abuse its discretion in sentencing
Rose. See United States v. Franik, 687 F.3d 988, 990 (8th Cir. 2012) (standard of
review); see also United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009).
Further, having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-